. .      .I




                 THEA~oRNEY                  GENERAL
                              OFTEXAS
                              AUSTIN   ~I.TExAR


                            September 25, 1959

      Dr. L. R. Noyes, Executive Director
      Texas Animal Health Commission
      Room 1021, New State Office Building
      Austin, Texas
                                     Opinion No. w-708
                                       Re:   Whether H.B. No. 4, third
                                             called session, 56th Leg.,
                                             permits the Texas Animal
                                             Health Commission to in-
                                             crease maximum salaries
      Dear Dr. Noyes:                        and related questions.
              Your request for an opinion reads in part as follows:
                   "The Animal Disease Eradication Division,
              United States Department of Agriculture, will
              not recognize work done under Types I. or II.
              Brucellosis programs, unless such blood test-
              ing and/or vaccinations are performed by ac-
              credited veterinarians or laymen regularly
              employed by the Texas Animal Health Commission.
                   "In the event that Counties elect to parti-
              aipate in the Brucellosis programs and contribute
              funds, is our assumption correct that such funds
              shall be deposited with the State Treasurer to
              the credit of the Texas Animal Health Commission,
              to be used in the specified Counties?
                   "Assuming that Counties, or individuals,
              desire to participate in the brucellosis program
              by the contribution of funds, can such funds be
              used to increase the maximum salaries provided in
              the State Departmental Appropriation Bill?
                   "The appropriation allotted this Department
              for the biennium 1960-61 provides salaries for
              veterinary livestock market inspectors not to
              exceed $8.00 per day.
Dr. L. R. Noyes, page 2 (w-708   )


            "It is obvious that capable representatives
       cannot be employed at this pay scale, and this
       Department is wondering if'the amount of $8.00
       may be supplemented by contributions in an amount
       to adequately compensate representatives for the
       services performed at these livestocl,auction
       markets. The contributions would be maae by the
       livestock market operators on the first day of
       each month, payable to the State Treasurer.
            "It would, of course, be necessary that the
       contributions be kept in separate accounts for
       each livestock market, since the volume of live-
       stock handled at the various markets varies
       greatly, and the representatives of this Depart-
       ment would be paid accordingly.
            "In the event that salaries may be supple-
       mented, as stated above, will it be permissible
       for the veterinarian selected to also accept fees
       for tests, vaccinations, etc., required under
       provisions of the livestock auction market bill
       in addition to his supplemented salary?
             "At the present time there are twelve live-
        stock markets in Texas specifically approved by
        this Commission and the Animal Disease Eradica-
        tion Division for receiving cattle, in interstate
        commerce, in compliance with Federal brucellosis
        regulations.
             ?he Animal Disease Eradication Division has
        informed this Department that unless State funds
        are available to assume state-paid supervision of
        these markets their approval to receive cattle in
        interstate commerce will be withdrawn effective
        at the close of August.
            "Since it will be impossible, under the
       appropriation made available to this Department,
       to maintain supervision at any livestock markets,
       may the Commission assume supervision of these
       approved markets which contribute funds, supple-
       menting our appropriation, and exclude other live-
       stock markets within the S,tatethat may desire
       approval for handling cattle in interstate com-
       merce but that do not offer to contribute funds
       to supplement our appropriation for this work?"
or. L. R. Noyes, Page 3 (~~-708)


        House Bill 187, Acts of the 56th Legislature, 1959,
Chapter 192, page 430, changes the name of the Livestock Sani-
tary Commission of Texas to the Texas Animal Health Commission
and provides that hereafter all or any references thereto or
laws relating to the Livestock Sanitary Commission shall apply
to the Texas Animal Health Commission, and all appropriations
and benefits should be available to and apply to the Texas Ani-
mal Health Commission.
        House Bill 31, Acts of the 56th Legislature, 1959,
Regular Session, Chapter 188, page 418, sets up a Bovine Bru-
cellosie Control Program and authorizes the designation of
brucellosis control areas upon petition of seventy-five per
cent of the cattle owners in the area owning at least fifty-
one per cent of the cattle within that area.
        Subdivision 7 authorizes two types of areas stating:
             "(7) Two (2) types of brucellosis control
        areas may be established. These types are:
            "I. An area in which no testing shall be re-
       quired but in which all female calves shall be re-
       quired to be officially vaccinated within ages fixed
       by regulation of the Texas Livestock Sanitary Com-
       mission and incompliance with the regulations of
       such Commission relating to vaccination,
             "II. An area inwhich such test, vaccinations,
        identifying practices, quarantines, disposition of
        infected animals and other practices as provided by
        regulations of the Texas Livestock Sanitary Commis-
        sion shall be followed.
            "The petition of the cattle owners constituting
       the basis for the proclamation establishing the
       brucellosis control area shall state which type,
       '1' or 'II,' control area is desired in the af-
       fected area and the.proclasnationestablishing the
       control area shall designate which type, '1' or
       'II,' is established. No type control shall be
       established unless that type has been properly
       requested."
        Subdivision 15 authorizes the 'TexasAnimal Health Com-
mission to employ "veterinarians, inspectors, stenographers
and necessary clerical help and such other persons it may deem
necessary for the performance of any duty under this Section."
       We are unable to find any provision in House Bill 31
   Dr. L. R. Noyes, page 4 (WW-708)


or in any other general law applicable to the Texas Animal
Health Commission which authorizes the Texas Animal Health
Commission to accept donations.
        House Bill 4, Acts of the 56th Legislature, Third
Called Session, 1959, (the General Appropriation Act) con-
tains the following appropriation to the Texas Animal Health
Commission:
        "Out of General Revenue Fund:
        "For Salaries and Wages:
        ,r
         . . .
        3.   Director, Contagious and
             Infectious Disease          7,500     7,500
       4.    Director, Inspections
             and Regulations             6,000     6,000
       5.    Accounting Clerk I          3,300     3,300
       6.    Stock Clerk I               2,712     2,712
       7.    Secretary III               3,384     3.384
             Stenographer IV             3,192     3,192
       1o
        ;:   %S;;;rapher II, NTE
                                        12,048     12,048
         .   Seasonal and Part-time
             Help                        3,000      3,000
       "Field Program
      ;l;    Veterinarian               7,000       7,000
             Veterinarians, NTE $6,000 24,000      24,000
      13:    Livestock Inspector II,
             NTE $3,900                 7,800      7,800
      14.    Livestock Inspector I,
             NTE $3,300               141,900     141,900
      15.    Livestock Handler, NTE
             $8 per day             12,ooo         12,000
             "Subtotal, Salaries
             and Wages                $ 248,836   248,836
       "For Other Expense
      16.    Travel Expense           113,580     113,580
      17.    Diagnostic services, in-
             cluding bacteriological,
             serological, toxicologi-
             cal and pathological
             examination by interagency
             or commercial contracts   10,800      10,800
Dr. L. R. Noyes, page 5 (wW-708)


      18.    Office and equipment
             rentals, supplies and
             materials, printing,
             equipment, repairs,
             telephone, telegraph,
             postage, dip materials,
             cattle marking paint and
             other contingent expense    13,759    11,584
      lg.    . . .
             "Total, Central Office
             and Field Program      $ 401,975      3gg,8oo
       "Brucellosis Program
       "For Salaries and Wages:
       20.   Supervising Veterinarian,
             NTE $6,000                12,000      12,000
       21.   Supervisor of Laboratories 4,440       4,440
       22.   Senior Technician,
             NTE $3,600
       23.   Clerk Typist, NTE $2,880
             "Subtotal, Salaries and
             Wages                       ,79,o8o   79,080
       "For Other Expense:
       24.   Travel Expense           40,000        40,000
       25.   Consumable supplies and
             materials, current and
             recurring operation ex-
                    and capital ex-
             ~%%'(excluding   travel)  4,000        4,000
             "Total Brucellosis
             Program                   $ 123,080   123,080
             1,. . .

            "The moneys appropriated hereinabove to the
       Texas Animal Health Commission under the subhead-
       ing 'Brucellosis Program' are to be expended pur-
       suant to the provisions of House Bill No. 31, Acts,
       1959, Fifty-sixth Legislature, Regular Session,
Dr. L. R. Noyes, page 6 (W-708)


      and none of such moneys may be expended for purposes
      other than House Bill No. 31. At the discretion
      of the Executive Director of said Commission, how-
      ever, personnel provided the Commission In Items 3
      through 15 above, and appropriations for other costs
      in Items 16 through 18, may be applied to the adminis-
      tration of said House Bill No. 31.
           "In instances where cooperative agreements are
      made between cattle owners and the Texas Animal
      Health Commission for reimbursing said Commission
      in order to provide supervision, vaccination or
      testing services by certified personnel in accord-
      ance with the provisions of H.B. No. 31, Acts, 1959,
      Fifty-sixth Legislature, Regular Session, such re-
      imbursements are hereby appropriated to said Commis-
      sion for the administration of the Brucellosis Program
      in accordance with said H. B. No. 31.
           "In the event that cattle owners elect to parti-
      cipate in area or county programs for the control and
      eradication of bovine brucellosis and to contribute
      funds for additional personnel, supplies or operating
      expenses for such program, such contributed funds are
      hereby appropriated for the purposes specified for
      such donors."
       It is noted that the appropriation to the Texas Animal
Health Commission appropriates moneys by line item and author-
izes the expenditure of the items (Items 3-15 and 16-18) to be
applied to the administration of the Brucellosis Program author-
ized by House Bill 31.
       Subdivision (k) of Section 3 of House Bill 3, Acts of
the 55th Legislature, Regular Session, 1957, Chapter 100, page
213, provides:
            "(k) No officer or employee of a state
       agency, Legislator or legislative employee
       shall receive any compensation for his ser-
       vices as an officer or employee of a state
       agency, Legislator or legislative employee
       from any source other than the State of Texas,
       except as may be otherwise provided by law."
Dr. L. R. Noyes, page 7 (WW-708)


       In view of the provisions of Subdivision (k) of Sec-
tion 3 above quoted, any salary supplementation must come
from the State rather than any individual or group of indi-
viduals. See Attorney General's Opinion WW-376 (1958).
       In Attorney General's Opinion ~~-376 (1958), it was
held that the Board for Texas State Hospitals and Special
Schools may in its discretion "supplement the compensation of
the Executive Director of the Board from gifts or grants re-
ceived by the Board for the purpose of maintaining and operat-
ing research facilities and out-patient clinics, provided such
supplementation is consistent with the purposes of such grants
or gifts as specified by the donor. The amount of such supple-
mentation may be set by the Board, but should be commensurate
with the special duties performed by the Director in connection
with the maintenance and operation of research facilities ant'
out-patient clinics." It was specifically pointed out in that
opinion, however, that it was necessary to limit it to the
particular questions submitted and the answer to the question
was granted upon statutory authority which was not necessarily
applicable to other positions or situations. The fact situa-
tion involved in WW-376 revealed that the Board was authorized
to accept and disburse gifts by general law (Art. @j,V.C.S.),
and the biennium appropriation act appropriated such gifts
and donations for the purposes for which the donor had stipu-
lated.
       In the instant case, however, there is no provision
in the general law authorizing the Texas Animal Health Com-
mission to accept gifts or donations, and such authority can-
not be granted by a rider to an appropriation act. State v.
Steele, 57 Tex. 200 (1882); Moore v. Sheppard, 144 Tex.-537,
192 S.W.2d 559 (1946); Attorney General's 0pinion w-96
(1957); Attorney General's Opinion w-692 (1959).
       You are, therefore, advised that the salary paid em-
ployees of the Texas Animal Health Commission is limited to
the amount contained in the Items in the General Appropriation
Act.


                           SUMMARY
            The compensation of the employees
            of the Texas Animal Health Commls-
            stlon is limited to the itemized
Dr. L. R. Noyes, page 8 (~~-708)


            amounts appropriated by the Legis-
            lature to the Texas Animal Health
            Commission for the payment of
            salaries and wages.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas




JR:mfh
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Wallace Finfrock
J. Milton Richardson
Robert T. Lewis
James H. Rogers
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert